
	
		II
		111th CONGRESS
		1st Session
		S. 2762
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain lands in San Miguel, Ouray, and San
		  Juan Counties, Colorado, as wilderness, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Juan Mountains Wilderness Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Covered
			 LandThe term covered
			 land means—
				(A)lands designated as wilderness under
			 section 3 or section 4; and
				(B)lands designated as a special management
			 area under section 4.
				(2)Nonconforming
			 useThe term nonconforming use means any
			 commercial helicopter-assisted skiing or snowboarding activities within the
			 lands designated as a special management area under section 4 that have been
			 authorized by the Secretary as of the date of enactment of this Act.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior or the Secretary of Agriculture, as
			 appropriate.
			(4)StateThe
			 term State means the State of Colorado.
			3.Additions to the
			 Wilderness Preservation System
			(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State are designated as
			 wilderness areas and as components of the National Wilderness Preservation
			 System:
				(1)Certain lands in the Grand Mesa,
			 Uncompahgre, and Gunnison National Forests comprising approximately 3,170
			 acres, as generally depicted on a map titled Proposed Wilson, Sunshine,
			 Black Face and San Bernardo Additions to the Lizard Head Wilderness,
			 dated May 2009, and which are hereby incorporated into the Lizard Head
			 Wilderness area.
				(2)Certain lands in the Grand Mesa,
			 Uncompahgre, and Gunnison National Forests comprising approximately 8,375
			 acres, as generally depicted on a map titled Proposed Liberty Bell and
			 Last Dollar Additions to the Mt. Sneffels Wilderness, dated May 2009,
			 and which are hereby incorporated into the Mt. Sneffels Wilderness area.
				(3)Certain lands in the Grand Mesa,
			 Uncompahgre, and Gunnison National Forests comprising approximately 13,224
			 acres, as generally depicted on a map titled Proposed Whitehouse
			 Additions to the Mt. Sneffels Wilderness, dated May 2009, and which are
			 hereby incorporated into the Mt. Sneffels Wilderness area.
				(4)(A)Certain lands in the San
			 Juan Resource Area of the Bureau of Land Management comprising approximately
			 8,614 acres, as generally depicted on a map titled Proposed McKenna Peak
			 Wilderness, dated May 2009, and which shall be known as the McKenna
			 Peak Wilderness.
					(B)The lands designated under subparagraph (A)
			 shall be administered as a component of the National Landscape Conservation
			 System.
					(b)Map and
			 Description
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and a legal description of each
			 wilderness area designated by this Act with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct clerical and typographical errors in the map and legal
			 description.
				(3)Public
			 availabilityEach map and
			 legal description filed under paragraph (1) shall be filed and made available
			 for public inspection in the Office of the Director of the Bureau of Land
			 Management and in the Office of the Chief of the Forest Service, as
			 appropriate.
				4.Sheep Mountain
			 Special Management Area
			(a)DesignationCertain lands in the Grand Mesa,
			 Uncompahgre, and Gunnison and San Juan National Forests comprising
			 approximately 21,697 acres as generally depicted on a map titled
			 Proposed Sheep Mountain Special Management Area and dated May
			 2009, are hereby designated as the Sheep Mountain Special Management
			 Area.
			(b)Maps and
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the Federal
			 land described in subsection (a) with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the maps and legal
			 descriptions.
				(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the United States Forest Service.
				(c)Management
				(1)In
			 generalUntil Congress determines otherwise, activities within
			 the area designated in subsection (a) shall be managed by the Secretary of
			 Agriculture so as to maintain the area’s presently existing wilderness
			 character and potential for inclusion in the National Wilderness Preservation
			 System.
				(2)ProhibitionsThe
			 following shall be prohibited on the Federal land described in subsection
			 (a):
					(A)Permanent
			 roads.
					(B)Except as
			 necessary to meet the minimum requirements for the administration of the
			 Federal land and to protect public health and safety—
						(i)the
			 use of motorized or mechanized vehicles, except as described in paragraph (3);
			 and
						(ii)the
			 establishment of temporary roads.
						(3)Allowable
			 activitiesThe Secretary may
			 allow activities, including helisking, that have been authorized as of the date
			 of the enactment of this Act to continue within the area designated in
			 subsection (a). The designation under subsection (a) shall not impact future
			 permit processes relating to such activities.
				(4)Applicable
			 lawAny uses of the Federal land described in subsection (a),
			 including activities described in paragraph (3), shall be in accordance with
			 applicable law.
				(d)WithdrawalSubject
			 to valid existing rights, the Federal land described in subsection (a) is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and energy leasing.
				(e)Designation as
			 wildernessLands described in subsection (a) shall be designated
			 as wilderness on the date on which the Secretary publishes in the Federal
			 Register notice that the nonconforming use has terminated.
			(f)Administration
			 as wildernessUpon its designation as wilderness under subsection
			 (e), the Sheep Mountain Special Management Area shall be—
				(1)known as the Sheep
			 Mountain Wilderness; and
				(2)administered in
			 accordance with the Wilderness Act (16 U.S.C. 1133 et seq.) and section
			 3.
				5.Administrative
			 provisions
			(a)In
			 General
				(1)Subject to valid rights in existence on the
			 date of the enactment of this Act, land designated as wilderness under section
			 3 or section 4 shall be administered by the Secretary in accordance
			 with—
					(A)the Wilderness Act
			 (16 U.S.C. 1131 et seq.); and
					(B)this Act.
					(2)The Secretary may continue to authorize the
			 competitive running event permitted since 1992 in the vicinity of the
			 boundaries of the Sheep Mountain Special Management Area designated by section
			 4(a) and the Liberty Bell addition to the Mt. Sneffels Wilderness designated by
			 section 3(a)(2) in a manner compatible with the preservation of such areas as
			 wilderness.
				(b)Effective Date
			 of the Wilderness ActWith
			 respect to land designated as wilderness under section 3 or section 4, any
			 reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date
			 of the Wilderness Act shall be deemed to be a reference to the date of the
			 enactment of this Act or the date of the Secretary designating the land as
			 wilderness.
			(c)Fish and
			 WildlifeNothing in this Act
			 shall affect the jurisdiction or responsibility of the State with respect to
			 wildlife and fish.
			(d)No Buffer
			 Zones
				(1)In
			 generalNothing in this Act shall create a protective perimeter
			 or buffer zone around covered land.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from within covered land shall not preclude the conduct of
			 the activity or use outside the boundary of the covered land.
				(e)WithdrawalSubject
			 to valid rights in existence on the date of the enactment of this Act, covered
			 land is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under public land laws;
				(2)location, entry,
			 and patent under mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(f)Acquired
			 LandAny land or interest in
			 land located inside the boundaries of covered land that is acquired by the
			 United States after the date of the enactment of this Act shall become part of
			 the relevant wilderness or special management area and shall be managed in
			 accordance with this Act and other applicable law.
			(g)GrazingGrazing in covered land shall be
			 administered in accordance with section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560,
			 and the guidelines set forth in appendix A of the Report of the Committee on
			 Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H.
			 Rept. 101–405).
			(h)Ames
			 Hydroelectric ProjectThe
			 inclusion in the National Wilderness Preservation System or designation under
			 section 4 of this Act as a Special Management Area as described in section 4 of
			 this Act, shall not be construed to interfere with the operation and
			 maintenance of the Ames Hydroelectric Project, as currently licensed by the
			 Federal Energy Regulatory Commission, or as reauthorized in the future,
			 including reasonable use of National Wilderness Preservation System lands or
			 Special Management Area for any necessary repair or replacement of existing
			 facilities, transport of water and aerial or land access. All means of access
			 to the project that are currently permitted by the Secretary on the date of
			 enactment of this Act shall be maintained.
			6.Water
			(a)Findings,
			 purpose, and definition
				(1)FindingsCongress finds that—
					(A)the lands
			 designated as wilderness or a Special Management Area by this Act are located
			 at the headwaters of the streams and rivers on those lands, with few, if any,
			 actual or proposed water resource facilities located upstream from such lands
			 and few, if any, opportunities for diversion, storage, or other uses of water
			 occurring outside such lands that would adversely affect the wilderness values
			 of such lands;
					(B)the lands designated as wilderness or
			 Special Management Area by this Act are not suitable for use for development of
			 new water resource facilities, or for the expansion of existing facilities;
			 and
					(C)therefore, it is possible to provide for
			 proper management and protection of the wilderness value of such lands in ways
			 different from those utilized in other legislation designating as wilderness
			 lands not sharing the attributes of the lands designated as wilderness or
			 Special Management Area by this Act.
					(2)PurposeThe purpose of this section is to protect
			 the wilderness values of the lands designated as wilderness or Special
			 Management Area by this Act by means other than those based on a Federal
			 reserved water right.
				(3)DefinitionAs
			 used in this section, the term water resource facility means
			 irrigation and pumping facilities, reservoirs, water conservation works,
			 aqueducts, canals, ditches, pipelines, wells, hydropower projects, and
			 transmission and other ancillary facilities, and other water diversion,
			 storage, and carriage structures.
				(b)Restrictions on
			 rights and disclaimer of effect
				(1)Water rights
			 claimsNeither the Secretary
			 of Agriculture nor the Secretary of the Interior, nor any other officer,
			 employee, representative, or agent of the United States, nor any other person,
			 shall assert in any court or agency, nor shall any court or agency consider,
			 any claim to or for water or water rights in the State of Colorado, which is
			 based on any construction of any portion of this Act, or the designation of any
			 lands as wilderness or Special Management Area by this Act, as constituting an
			 express or implied reservation of water or water rights.
				(2)No affect on
			 water rightsNothing in this
			 Act shall be construed as a creation, recognition, disclaimer, relinquishment,
			 or reduction of any water rights of the United States in the State of Colorado
			 existing before the date of enactment of this Act.
				(3)No
			 interpretation or designationExcept as provided in subsection (g),
			 nothing in this Act shall be construed as constituting an interpretation of any
			 other Act or any designation made by or pursuant thereto.
				(4)No
			 precedentNothing in this
			 section shall be construed as establishing a precedent with regard to any
			 future wilderness designations.
				(c)New or Expanded
			 ProjectsNotwithstanding any
			 other provision of law, on and after the date of enactment of this Act neither
			 the President nor any other officer, employee, or agent of the United States
			 shall fund, assist, authorize, or issue a license or permit for the development
			 of any new water resource facility within the areas described in sections 3 and
			 4 or the enlargement of any water resource facility within the areas described
			 in sections 3 and 4.
			(d)Access and
			 Operation
				(1)Access to water
			 resource facilitiesSubject
			 to the provisions of this subsection, the Secretary shall allow reasonable
			 access to water resource facilities in existence on the date of enactment of
			 this Act within the areas described in sections 3 and 4, including motorized
			 access where necessary and customarily employed on routes existing as of the
			 date of enactment of this Act.
				(2)Access
			 routesExisting access routes
			 within such areas customarily employed as of the date of enactment of this Act
			 may be used, maintained, repaired, and replaced to the extent necessary to
			 maintain their present function, design, and serviceable operation, so long as
			 such activities have no increased adverse impacts on the resources and values
			 of the areas described in sections 3 and 4 than existed as of the date of
			 enactment of this Act.
				(3)Use of water
			 resource facilitiesSubject
			 to the provisions of subsections (c) and (d), the Secretary shall allow water
			 resource facilities existing on the date of enactment of this Act within areas
			 described in sections 3 and 4 to be used, operated, maintained, repaired, and
			 replaced to the extent necessary for the continued exercise, in accordance with
			 Colorado State law, of vested water rights adjudicated for use in connection
			 with such facilities by a court of competent jurisdiction prior to the date of
			 enactment of this Act. The impact of an existing facility on the water
			 resources and values of the area shall not be increased as a result of changes
			 in the adjudicated type of use of such facility as of the date of enactment of
			 this Act.
				(4)Repair and
			 maintainenceWater resource
			 facilities, and access routes serving such facilities, existing within the
			 areas described in sections 3 and 4 on the date of enactment of this Act shall
			 be maintained and repaired when and to the extent necessary to prevent
			 increased adverse impacts on the resources and values of the areas described in
			 sections 3 and 4.
				(e)Existing
			 ProjectsExcept as provided
			 in subsections (c) and (d), the provisions of this Act related to the areas
			 described in sections 3 and 4, and the inclusion in the National Wilderness
			 Preservation System of the areas described in section 3 and 4, shall not be
			 construed to affect or limit the use, operation, maintenance, repair,
			 modification, or replacement of water resources facilities in existence on the
			 date of enactment of this Act within the boundaries of the areas described in
			 sections 3 and 4.
			(f)Monitoring and
			 ImplementationThe
			 Secretaries of Agriculture and the Interior shall monitor the operation of and
			 access to water resource facilities within the areas described in sections 3
			 and 4 and take all steps necessary to implement the provisions of this
			 section.
			(g)Interstate
			 CompactsNothing in this Act,
			 and nothing in any previous Act designating any lands as wilderness, shall be
			 construed as limiting, altering, modifying, or amending any of the interstate
			 compacts or equitable apportionment decrees that apportion water among and
			 between the State of Colorado and other States. Except as expressly provided in
			 this section, nothing in this Act shall affect or limit the development or use
			 by existing and future holders of vested water rights of Colorado’s full
			 apportionment of such waters.
			7.Naturita Canyon
			 management provisions
			(a)WithdrawalSubject to valid rights in existence on the
			 date of the enactment of this Act, land described in subsection (b) is
			 withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under public land laws;
				(2)location, entry,
			 and patent under mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(b)Land
			 DescribedThe land to be
			 protected under subsection (a) is the approximately 6,596 acres depicted on the
			 map titled Naturita Canyon Mineral Withdrawal Area and dated May
			 2009.
			
